                                                                                                                                              ,✓
       Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 1 of 11 Page ID #:18
                                                         LODGED
                                                      CLERK. U.S. DISTR]CT COURT


                                                           5/31/2021
                                                    CENTRAL D6TRICT OF CALIFORi:In
                                                   B1':       eva         DEPTLIY

      1    Mafia Monthly I Sean Patterson ~F„il Name                                            FILED -SOUTHERN DIVISION
                                                                                                CLERK, U.S. DISTRICT COURT
      2    director@federalarrestwarrant.com ~Ema;~,aad~ess>
      3     2754 San Joaquin Hills Rd                      ~AadreSSL;ne,~                               JUN - 2X121
     ,4     Newport Beach, CA 92625                        ~Aaa~ess Line 2>                  CENTRAL DIST I T OF CALIFORNIA
                                                                                             BY                     DEPUTY
~~ 5                    888-381-1116                       (Phone tJumbe~)
No Ci~30
L/N 6                 Plaintiff                in Pro Per
           (indicate Plaintiff or Defendant)
      7

      8
      9                                        UNITED STATES DISTRICT COURT

     10                                   CENTRAL DISTRICT OF CALIFORNIA

     11
            Matta Montniy i 5ean ratricK Natterson                                                  g~21-cv-00970 - ~US[                 !,
     12                                                                              Case No.:
                                                                                                 (To be supplied by the Clerk)
     13                        PLAINTIFF,                                            COMPLAINT FOR:
     14             vs.                                                              34 U.S.C. § 12601
     15       Chief Yogananda D. Pittman                                             Criminal negligence of Capitol Police
    16        U nited States Capitol Police                                          Protocol

    17        119 D Street, N.E.                                                     18 U.S.C. § 2383
              Washington, DC 20510
    18
              202-593-4555
    19                                                                               Jury Trial Demanded:                   Yes   ❑ No
    20                         DEFENDANT(S).

    21
    22
                                                             L JURISDICTION
    23
    24              1. This Court has jurisdiction under                                34 U.S.C. § 12601

    25      Federal question jurisdiction arises pursuant to 28 U.S.C. § 1391(e)(1)(c)
    26
    27
    28

                                                                              1
           Revised: July 2013
           Form Prepared by Public Counsel                            Page Number
           O 2010 Public Counsel. All Rights Reserved.
 Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 2 of 11 Page ID #:19




 1                                         II. VENUE
 2
 3         2. Venue is proper pursuant to      28 U.S.C. § 1391(e)(1)(c)
 4                                                 - the plaintiff resides
 5
 6
 7
 8
 9                                       III. PARTIES
10
11
12   3.    Plaintiff's name is        Sean Patrick Patterson             . Plaintiff resides
13   at:          1 Baywood Drive, Newport Beach, CA 92625
14
15
16
17
18         4. Defendant Karen H. Gibson, United States Senate
19                               Sergeant at Arms
20
21
22
23
24         5. Defendant    William J. Walker, U.S. House of Representatives
25                               Sergeant at Arms
26
27
28

                                               E
                                           Page Number
     Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 3 of 11 Page ID #:20




 1            6           Defendant   J. Brett Blanton, Architect of the Capitol
 2           Insert ¶ #


 3
 4
 5
 6
 7
 8             ~         Defendant Steven Sund, former Chief of Capitol Police
 9           Insert ¶ #


10
11
12
13
14
15            8 . Defendant            Donald j. Trump, former president
16          Insert ¶ #


17
18
19
20
21
22            9 . Defendant            Rep. Alexandria Ocasio-Cortez
23          Insert ¶ #


24
25
26
27
28

                                                    3
                                               Page Number
 Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 4 of 11 Page ID #:21




 1                             IV. STATEMENT OF FACTS
 2
 3                    Capitol Police was prepared for violence from white supremacy &
         Insert ¶ #
 4   other terrorists groups; negligence by leadership resulted in a Securit breach
 5   on the Capitol Building:
 6
 7
 8
 9
10
11
12                     Senate I https://youtu.be/OKjN6Dgoukg
         Insert.¶ #
13
14
15
16
17
18
19
20
21        I II        Insurrection Documentary I https://youtu.be/jcGi4maiJW8
         Insert ¶ #
22
23
24
25
26
27
28

                                               D
                                           Page Number
 Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 5 of 11 Page ID #:22




 1
 2        IV                Insurrection (House Mangers) 20f2
         Insert.¶ #
 3                    ~. Rep. Neguse I https://youtu.be/14gVaKFfPx8 (10f2)
 4                    ~. Rep. Plaskett I https://youtu.be/m26mFKKJyZU (20f2)
 5
 6
 7
 8
 9
10
11         V           H. Res. 24 I https://youtu.be/msj3P-Aueak
         Insert.¶ #
12
13
14
15
16
17
18
19
20       VI            Capitol Police I https://youtu.be/OHdEa73tudQ
        Insert.¶ #
21
22
23
24
25
26
27
28


                                            5
                                        Page Number
     Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 6 of 11 Page ID #:23




 1
 2                                     V. CAUSES OF ACTION
 3
 4
                                  FIRST CAUSE OF ACTION
 5
           (                           34 U.S.C. § 12601
 6                                      insert title ofcause ofaction

 7        (As against Defendant(s):       Steven Sund et al.
 8
 9
10                          Senate I https://youtu.be/OKjN6Dgoukg
               Insert ¶ #
11
12
13
14
15
16
            Insert ¶ #
17
18
19
20
21
22
23
            Insert•¶ #
24
25
26
27
28


                                                     6
                                               Page Number
     Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 7 of 11 Page ID #:24




 1                               SECOND CAUSE OF ACTION
 2         (                Criminal negligence of Capitol Policing Protocol           )
                                           insert title ofcause ofaction
 3
           (As against Defendant(s):            Steven Sund et al.
 4
 5
 6
 7                   ~   Capitol Police was prepared for violence from white supremacy &,
             Insert.¶ #
 8
        other terrorists groups; negligence by leadership resulted in a Security breach
 9      on the Capitol building:
10
11
12
13              II        Insurrection Documentary I https://youtu.be/jcGi4maiJW8
            Insert•¶ #
14
15
16
17
18
19
               III         Capitol Police I https://youtu.be/OHdEa73tudQ
20          Insert•¶ #

21
22
23
24
25
26
27
28



                                                 Page Number
 Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 8 of 11 Page ID #:25




 1                          THIRD CAUSE OF ACTION
 2    (                         18 U.S.C. § 2383
                                   insert title ofcause ofaction
 3     (As against Defendant(s):               Steven Sund et al.
 4
 5
 6
 7                    H. Res. 24 I https://youtu.be/msj3P-Aueak
         Insert•¶ #
 8
 9
10
11
12
13                     House Mangers (20f2)
            II .
         Insert ¶ #
14
15
16
17
18
19
20      Insert ¶ #

21
22
23
24
25
26
27
28

                                                n

                                          Page Number
 Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 9 of 11 Page ID #:26




 1                      FOURTH CAUSE OF ACTION
 2     ~                                                              )
                              insert title ofcause ofaction
 3    (As against Defendant(s):
 4
 5
 6
 7
           Insert ¶
 8
 9
10
11
12
13
           Insert.¶ #
14
15
16
17
18
19
20         Insert ¶ #

21
22
23
24
25
26
27
28



                                     Page Number
 Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 10 of 11 Page ID #:27




 1                           VI. REQUEST FOR RELIEF
 2
 3   VV~-~REFORE,the Plaintiff requests:
 4       ~ . Compensatory damages, including General and special damages,
     rnserr ¶ #
 5
              according to proof;
 6
 7
 8
 9
                  Any further relief which the court may deem appropriate
10   Insert ¶ #

11
12
13
14
15
     Insert ¶ #
16
17
18
19
20
21   Insert ¶ #

22
23
24
25
26                                  Dated: 5/31/2021
27                                  Sign.   ~/
28                             Print Name: Sean Patterson

                                            9
                                        Page Number
 Case 8:21-cv-00970-JVS-KES Document 2 Filed 06/02/21 Page 11 of 11 Page ID #:28




 1                        DEMAND FOR JURY TRIAL
 2
 3       Plaintiff hereby requests a jury trial on all issues raised in this complaint.
 4
 5                                  Dated:       5/31 /2021
 6                                              ~~
                                    Sign:       ~ ~~~
 7                           Print Name: Sean Patterson
 8
 9
                                       4831-5981-9291, v. 1
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              10
                                         Page Number
